DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 10 June 2022 containing remarks and amendments to the claims.
Claims 29, 39-41, 43-44, and 47-52 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 39-41, 43-44, and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,197,184) as evidenced by Thakkar (US 6,217,746) in view of Fowler (US 4,115,467) Kozlowski (US 3,172,834), Millman (US 4,425,221),Watkins (US 3,023,158), Bearden (US 4,330,392), Derr (US 4,684,756), and Schmidt (US 4,929,794).
Regarding claims 29, 38-41, 43-44, and 47-5256, Munro teaches feeding a hydrocarbon feedstock to a first hydrotreatment zone at a temperature of 357.2°C and LHSV of about 0.55 (column 8, lines 1-20).  Munro teaches separating the hydrotreated effluent (column 8, lines 1-67), and sending residual liquid fraction to a second hydrocracking unit, wherein the conditions in the first hydrocracking unit differ from the process conditions in the second hydrocracking unit (column 9, lines 1-40, see figure, column 8, lines 1-67).  Munro teaches separating the hydrocracked stream into a gaseous stream comprising c2-c4 paraffins, hydrogen and methane and a high content aromatics stream (column 8, lines 57-58; see figure).  Munro teaches separating the hydrogen and methane from other streams including C2-C4 paraffins and recycling the hydrogen and methane to the second hydrocracking unit (column 9, lines 1-55; see figure).
Munro teaches adjusting hydroprocessing conditions (claimed first stage reactor) according to the characteristics of the feedstocks and generally fall within the range of 500-2800 psig, 315.6-482.2°C, LHSV of 0.2-10, and hydrogen to feed ratios of 534-1780 m3/m3 (column 6, lines 1-12).  Munro teaches hydrocracking (claimed second stage) conditions of 500-2800 psig, hydrogen to feed ratios of 534-1780 m3/m3, LHSV of 1-15, and temperatures in the same range as hydroprocessing 315.6-482.2°C (column 6, line 63-column 7, line 12).  Examiner additionally notes that optimization of process conditions is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.05).  It is further expected that the same conversions claimed would occur, with the same products produced (such as no carbon black, CO, CO2) since overlapping conditions are utilized.
Munro teaches hydroprocessing catalysts comprising Group VI and VII metals, such as cobalt, molybdenum, tungsten, iron, nickel,  on acidic silica and alumina (column 6, lines 13-30)
Examiner notes that the Munro hydrotreating conditions would read on the claimed “hydrocracking” and the separation would result in a stream high in mono aromatic and a stream high in paraffins in naphthenes sent to hydrocracking.  This is evidenced by Thakkar, which teaches the same conditions resulting in hydrocracking and these streams (column 9, lines 29-34, column 6, lines 4-65 and column 7, lines 1-65).
Munro/Thakkar do not explicitly disclose (1) feeding the gaseous C2-C4 stream to a steam cracker unit (2) returning the stream high in heavy aromatics to the first hydrocracking zone (3) the feed comprises/consists of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oil, atmospheric resid, vacuum resid, and gas condensate (4) the separation is performed by solvent extraction (5) slurry bed reactors or ebullated bed reactors (6) claimed catalysts in metal or metal sulphide form.
Regarding (1), Fowler teaches separating gaseous stream obtained from a hydroprocessing step in order to obtain a stream of C2 and higher hydrocarbons, as well as hydrogen and methane gas (column 8, lines 39-50).  The C2 and higher hydrocarbon stream of Fowler, which Examiner considers to read on the claimed C2-C4 gaseous stream claimed, is fed to steam cracking in order to obtain pyrolysis products (column 8, lines 39-50).   Fowler additionally teaches embodiments in which the hydrogen and methane recovered are recycled to the hydroprocessing step (column 8, lines 27-66).
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the C2-C4 byproducts from the hydrocracked effluents of Munro to a steam cracking furnace, as disclosed by Fowler, for the benefit of producing the desired ethylene products.  
Regarding (2), Kozlowski teaches recycling the heavy bottoms fraction obtained from distillation of hydrocracked effluent to the hydrocracking zone (column 3, lines 18-37), in order to obtain further conversion.
Therefore, it would have been obvious to the person having ordinary skill in the art to have recycled the heavy bottoms of the previous combination, as disclosed by Kozlowski, for the benefit of obtaining further conversion. 
Regarding (3), Munro teaches various feeds including kerosene, light and heavy gas oils, lubricating stocks, cycle stocks, and various high boiling bottoms (column 1, lines 27-45). 
Further, Millman teaches various well-known feeds for hydrodesulfurization, dentirogenation and hydrocracking include: lubricating oils, waxes, vacuum and resid fractions, kerosene, naphthas (which Examiner considers to read on the claimed gas condensate), fuel oils, diesel, jet fuels, cycle oils, coker distillates, gasoline, and the like (column 8, lines 8-28).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a mixture of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oils, atmospheric resid, vacuum resid, and condensates, since they are all well-known in the art to be feeds to various hydrotreatment and hydroconversion processes. Examiner additionally notes MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
Regarding (4), Watkins teaches a similar process for hydroconversion followed by separation of light gases into hydrogen, methane, hydrogen sulfide, C2-C4 paraffins, and other hydrocarbons (column 4, lines 26-57, see figure).  Watkins teaches performing the separation using solvent extraction (column 4, lines 26-57).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the solvent extraction of Watkins in the process of the previous combination, for the benefit of obtaining the separation of the gaseous effluent into the desired streams.  It is not seen where such a modification would result in any new or unexpected results.  
Regarding (5), Bearden teaches that it is well known in the art to perform hydroprocessing in fixed bed, slurry bed, or ebullated bed reactors interchangeably (column2, lines 21-25).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate reactor based on availability or economics.  It is not seen where such a selection would result in any new or unexpected results. 
Regarding (6), Munro teaches Group VIII and VI catalysts (column 6, lines 13-30).  Further, Schmidt teaches traditional group VIII hydrotreating metals include ruthenium, rhenium, palladium, osmium, and indium, in addition to iron,  cobalt, and nickel on silica or alumina supports(column 6, lines 48-65).
Derr teaches that it is well known to provide metals to hydrotreating catalysts in the sulfide form (column 10, lines 21-35).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Schmidt/Derr hydrogenation metals in the process of the previous combination, since they are known group viii and vi hydrogenation metals, as required by Munro.
Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s argument to be:
The prior art of record does not specifically teach or suggest the first hydrocracking unit is operated at a temperature of 200-600°C, a pressure of 3-35 MPa together with 5-20 wt% hydrogen in relation to the hydrocarbon feed.
In response to Applicant’s argument, Munro teaches adjusting hydroprocessing conditions (claimed first stage reactor) according to the characteristics of the feedstocks and generally fall within the range of 500-2800 psig, 315.6-482.2°C, LHSV of 0.2-10, and hydrogen to feed ratios of 534-1780 m3/m3 (column 6, lines 1-12).  Examiner additionally notes that optimization of process conditions is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.05).  It is further expected that the same conversions claimed would occur, with the same products produced (such as no carbon black, CO, CO2) since overlapping conditions are utilized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Housmans (US 11,046,900) – teaches hydrocracking at 300 kPa (claim 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771